This court, like the district court, reviews an administrative
                decision for an abuse of discretion or error of law. Knapp v. State, Dep't of
                Prisons, 111 Nev. 420, 423, 892 P.2d 575, 577 (1995); see also NRS
                233B.135(3). We review pure questions of law de novo, but will give
                deference to the agency's decision concerning a question of fact if it is
                supported by substantial evidence.    Knapp, 111 Nev. at 423, 892 P.2d at
                577. "Substantial evidence is evidence that a reasonable person could
                accept as adequately supporting a conclusion."     Vredenburg v. Sedgwick
                CMS, 124 Nev. 553, 557 n.4, 188 P.3d 1084, 1087 n.4 (2008) (internal
                quotation omitted). Having reviewed appellant's arguments and the
                record on appeal, we conclude that substantial evidence supports the
                hearing officer's determination that respondents actions did not warrant
                the imposed suspensions and that ,the hearing officer made no errors of
                law.
                            As an initial matter, appellant asserts that the hearing officer
                applied the wrong standard of review and that the hearing officer should
                have deferred to the agency's disciplinary decision because it was
                supported by substantial evidence. Contrary to appellant's contention, the
                hearing officer generally does not defer to the appointing authority's
                decision, but instead must take a new and impartial view of the evidence
                and assess, among other things, the reasonableness of the discipline.
                Knapp, 111 Nev. at 424, 892 P.2d at 577-78; see also NRS 284.390(1)
                (explaining that the hearing officer "determine[s] the reasonableness" of a
                state employee's dismissal, demotion, or suspension); NAC 284.798 ("The
                hearing officer shall make no assumptions of innocence or guilt but shall
                be guided in his or her decision by the weight of the evidence as it appears



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     to him or her at the hearing."). Thus, we find no error in the standard of
                     review applied by the hearing officer.
                                  Next, appellant contends that the hearing officer erred by
                     failing to consider certain hearsay evidence. Respondents, however, argue
                     that the hearing officer appropriately found that the hearsay evidence
                      lacked credibility. The administrative record reveals that there was no
                      objective evidence regarding the events at issue here, and that the hearing
                      officer had to make his determination based on the testimony of multiple
                     witnesses and the documents submitted, including investigation reports
                      completed by various entities. Those investigation reports relied on the
                     testimony of the patient who alleged the misconduct, two other patients
                      who were present at the time of the incident, and multiple Desert Willow
                      staff members, including respondents. While appellant argues that the
                      hearing officer failed to consider the hearsay evidence presented in the
                      reports, the hearing officer's decision indicates otherwise, as it specifically
                      notes that "[h]earsay evidence is admissible at this administrative
                      hearing. . . . However, the hearing officer is not bound to accept it as
                      credible and determine[s] the weight to be given to each element of
                      evidence." The hearing officer determined that respondents were credible
                      witnesses, and it is apparent that he therefore gave more weight to
                      respondents' testimony, even though the investigative reports had
                      substantiated the patient's claims. Appellant has not demonstrated that
                     the hearing officer failed to consider the evidence before him, and it was
                      within the hearing officer's purview to determine the credibility of these
                      witnesses and the weight of the evidence presented.       See Nellis Motors v.
                      State, Dep't of Motor Vehicles, 124 Nev. 1263, 1269-70, 197 P.3d 1061,
                      1066 (2008) (explaining that on judicial review, this court will not reweigh

SUPREME COURT
          OF
     NEVADA
                                                              3
(0) 1947A
     Li
               NOEIMMUNE
                the evidence, reassess witness credibility, or substitute the administrative
                agency's judgment with our own).
                              Finally, appellant asserts that the hearing officer committed
                an error of law by determining that the lack of objective or direct evidence
                of an injury to the patient was relevant and corroborated respondents'
                testimony. In response, respondents argue that the lack of injury
                supported their testimony that they did not inappropriately restrain the
                patient. While the X-ray presented demonstrates that there was no
                observable injury to the patient's arm, it does not necessarily show
                whether respondents physically restrained the patient. Nevertheless, we
                conclude that the hearing officer's decision should not be disturbed as we
                will not reweigh the evidence presented to the hearing officer and
                substantial evidence in the administrative record supports the hearing
                officer's ultimate finding of no misconduct.   See Knapp, 111 Nev. at 423,
                892 P.2d at 577; Nellis Motors, 124 Nev. at 1269-70, 197 P.3d at 1066.
                              For the reasons set forth above, we conclude that the hearing
                officer did not abuse his discretion or commit an error of law in the
                administrative decision. Accordingly, we affirm the district court's order
                denying appellant's petition for judicial review.   See Knapp, 111 Nev. at
                424-25, 892 P.2d at 577-78 (setting forth the standard of review for this
                court when reviewing an administrative officer's decision).
                              It is so ORDERED.



                                                                    J.
                                         Hardesty



                Parraguirre
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                cc:   Hon. Timothy C. Williams, District Judge
                      Carolyn Worrell, Settlement Judge
                      Attorney General/Las Vegas
                      Angela J. Lizada
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A